Citation Nr: 1732742	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-43 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left lower extremity blood clot. 

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left lower extremity blood clot disability as a consequence of VA treatment in October 2006. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service in the U.S. Army from July 1984 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Board hearing in April 2017.

This case was previously remanded in August 2016, at which time only the service connection issue was listed.  A review of the procedural documents of record, however, indicate that the RO has considered this case both as a service connection  claim and as a section 1151 claim.  Accordingly, the issues on the front page of this remand now reflect this.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary before these claims can be adjudicated.  During his April 2017 hearing, the Veteran testified that he received treatment at the VA Medical Center (VAMC) in Hampton, Virginia in October 2006 under one particular doctor for his initial complaint of a swollen leg. He also testified that he was subsequently treated by his primary care physician at the VA medical center in Hampton. It does not appear that these records have been associated with the claims file. VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, particularly records within the possession of the federal government. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Thus, VA must acquire these records before adjudicating the Veteran's claim. 

Also, a review of the record shows that the Veteran has not been afforded a VA examination in regard to his claims of entitlement to service connection for a left lower extremity blood clot or for disability resulting from VA treatment. A medical opinion is necessary when the medical evidence of record is insufficient for VA to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App.79 (2006). Thus, a medical opinion is necessary to determine both whether the Veteran's current left lower extremity disability is connected to his military service, or whether that the Veteran incurred additional disability as a consequence of VA treatment (or lack thereof). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 38 C.F.R. § 3.159(b) notice letter in connection with his claims for service connection for a left lower extremity blood clot and compensation for disability resulting from a left lower extremity blood clot subsequent to VA treatment in October 2006 pursuant to 38 U.S.C.A. § 1151. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. 

2. The AOJ must obtain complete VA treatment records (Hampton VAMC) since August 2006 that have not already been associated with the claims file, particularly those from October 2006.  All records obtained pursuant to this search must be added to the claims file.

3. After completing the above, schedule the Veteran for a VA medical examination for the purpose of providing opinions as to the following:

a) Whether a lack of diagnosis of a left lower extremity blood clot during and after VA treatment in October 2006, or any other incident of VA treatment, resulted in any additional blood clot disability, and if so, whether that additional disability was at least as likely as not (a 50 percent or greater probability) due to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's blood clot of the left lower extremity had its onset during military service, or is otherwise etiologically related to service.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.




4. Following completion of all indicated development, readjudicate the Veteran's claims in appellate status.  If any benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case, which should include all pertinent law and regulations. The Veteran and his representative should then be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



